368 F.2d 1013
Frank PHELAN, Appellant,v.Arthur T. PRASSE, Commissioner of Correction of the Commonwealth of Pennsylvania, and Alfred T. Rundle, Superintendent, State Correctional Institution, Philadelphia, Pennsylvania.
No. 16049.
United States Court of Appeals Third Circuit.
Submitted December 2, 1966.
Decided December 14, 1966.

Appeal from the United States District Court for Eastern District of Pennsylvania; Alfred L. Luongo, Judge.
Frank Phelan, pro se.
Michael J. Rotko, Arlen Specter, Dist. Atty., Philadelphia, Pa. (Alan J. Davis, Asst. Dist. Atty., Chief, Appeals Div., Philadelphia, Pa., on the brief), for appellees.
Before SMITH, FREEDMAN and SEITZ, Circuit Judges.
OPINION OF THE COURT
PER CURIAM.


1
This appeal is from the dismissal of a civil action in which the appellant, an inmate of a state correctional institution, sought to enjoin the enforcement of certain regulations. The jurisdiction of the court below was invoked under 42 U.S. C.A. § 1983. The claim for relief was based upon the allegation that the enforcement of the regulations deprived the appellant of rights secured by the Constitution. This allegation is clearly without merit. We find that the regulations are reasonable and their enforcement can in no way interfere with the appellant's federal rights.


2
The judgment of the court below will be affirmed.